NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 27 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   21-50126

                Plaintiff-Appellee,             D.C. No. 3:14-cr-00904-W-1

 v.
                                                MEMORANDUM*
WILLIAM WOOTEN, AKA Nutty Beeda
Bickest, AKA Oso Gother Laced,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Thomas J. Whelan, District Judge, Presiding

                          Submitted December 8, 2021**
                              Pasadena, California

Before: BEA and LEE, Circuit Judges, and BENNETT,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Richard D. Bennett, United States District Judge for the
District of Maryland, sitting by designation.
      William Wooten (“Wooten”) appeals from a district court order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and now affirm.

      Wooten requested compassionate release on two grounds: (1) his increased

susceptibility to COVID-19; and (2) his mother’s terminal stage-IV liver cancer. The

district court rejected both contentions. On appeal, Wooten focuses solely on the

second issue, and argues that the district court abused its discretion by applying

U.S.S.G. § 1B1.13 to conclude that his mother’s cancer diagnosis was not an

“extraordinary and compelling” circumstance warranting compassionate release.

See United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (“We review §

3582(c)(1) sentence reduction decisions for abuse of discretion.”). This contention

is unpersuasive.

      The First Step Act of 2018, Pub. L. No. 115–391, 132 Stat. 5194, established

significant changes to the procedures involving compassionate release from federal

prison. Prior to the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) vested the Bureau

of Prisons with sole discretion to file compassionate release motions in district court.

With the passage of the First Step Act, defendants are now permitted to petition

federal courts directly for compassionate release whenever “extraordinary and

compelling reasons” warrant a reduction in sentence, provided such a reduction is

“consistent with applicable policy statements issued by the Sentencing


                                           2
Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). As relevant here, U.S.S.G. § 1B1.13

cmt. n.1(C) defines “extraordinary and compelling reasons” to include specific

“family circumstances”—namely, the incapacitation of a defendant’s spouse,

registered domestic partner, or child’s caregiver.

      In United States v. Aruda, this Court held that the current version of U.S.S.G.

§ 1B1.13 “is not an ‘applicable policy statement[]’ for 18 U.S.C. § 3582(c)(1)(A)

motions filed by a defendant.” 993 F.3d 797, 802 (9th Cir. 2021) (en banc). As a

result, “[t]he Sentencing Commission’s statements in U.S.S.G. § 1B1.13 may inform

a district court’s discretion for § 3582(c)(1)(A) motions filed by a defendant, but

they are not binding.” Id.; accord United States v. Gunn, 980 F.3d 1178, 1180 (7th

Cir. 2020); United States v. McCoy, 981 F.3d 271, 282 n.7 (4th Cir. 2020) (observing

that U.S.S.G. § 1B1.13 “remains helpful guidance even when motions are filed by

defendants”). Wooten contends that the district court violated Aruda by construing

§ 1B1.13 as a binding limitation on its discretion, rather than persuasive guidance.

      The record does not support Wooten’s contention. Although the court applied

§ 1B1.13 to conclude that Wooten’s proffered family circumstances do not warrant

compassionate release, the court cited Aruda for the proposition that “U.S.S.G. §

1B1.13 is not binding, . . . and ‘district courts are empowered . . . to consider any

extraordinary and compelling reason for release that a defendant might raise.’”

Aruda, 993 F.3d at 801. This language suggests that the district court viewed §


                                          3
1B1.13 only as persuasive guidance for its exercise of discretion, as contemplated

by this Court’s decision in Aruda. 993 F.3d at 802. Consistent with this conclusion,

the district court devoted a substantial portion of its opinion to determining whether

Wooten’s vulnerability to COVID-19 constitutes an “extraordinary and compelling”

circumstance that justifies compassionate release.1 As the Guidelines do not specify

that defendants may seek compassionate release due to COVID-19 vulnerability, the

court’s consideration of this issue demonstrates that it did not view itself as bound

by U.S.S.G. § 1B1.13. Accordingly, the district court did not abuse its discretion by

denying Wooten’s motion.



AFFIRMED.




1
 The court declined to grant compassionate release based on Wooten’s susceptibility
to COVID-19. Wooten has abandoned this contention on appeal. Accordingly, we
will not consider the issue further.

                                          4